Title: To James Madison from Noah Webster, 30 November 1801
From: Webster, Noah
To: Madison, James


Sir.New Haven Novr 30th 1801
I have had the honor to receive your letter of Augt 20. in reply to mine. It was not my intention that you should take the trouble of entering into a particular vindication of the measures of govt. Your time must be much oc[c]upied with the affairs of your office; & I have no personal concern in the discussion. I write not for or on account of men. I defend or oppose principles only. As we are citizens of a common country, & have a common interest, I wish we could coincide in a system of public measures; but the event is rather to be wished than expected. I have always thought the former administrations were too much biassed, by an apprehension of war with Great Britain, which led them to make some improper sacrifices to peace with that Country. My opinions on the abandonment of the rights of neutral nations, you will shortly see—& for once we shall agree. I also reprobated & opposed the Hamiltonian project of raising a large army. But I am apprehensive of worse consequences from the principles adopted by the present administration. If the President can make vacanc[i]es & fill them at pleasure, your own discernment will discover the incalculable evils to which the practice will lead. Our constitution with such a practice is not worth a Cent. If every new president is to attempt to equalize offices among parties, we shall be forever harrassed by new factions, new parties, corruption, & a total dereliction of the primary objects of govt. I will state one fact to show the absurdity of the principle, & I appeal to Mr Granger, a Gentleman whose talents & candor I greatly respect, for the truth of the statement. In Connecticut, there was very little division of opinion, anterior to the last two years. The opposition votes, two years ago, scarcely amounted to 400, out of many thousands. The appointments in this state were made, when there was no minority to cavil or think themselves injured. The friends of the present president have seceded from their fellow citizens, mostly within two years. Now, what claim can they have to offices on the ground of right or justice? Must every similar secession claim offices on the same principle? Must govt admit such claims? On this principle, where is the stability of govt, or its consistency? I submit the fact & the consequen⟨ce⟩ to your own good sense & descernment. I care not a cent who is in office, on my own account. But I can not be tranquil under the operation of a principle, which postpones every important object of govt to private views. The principle is destructive of govt—& the precedent may be fatal to the administration which has established it.
I confess, I have not yet seen, in the administrations, that manly disregard of party views, which seems necessary to conciliate universal confidence. Some unworthy intrigues of the federalists, & their overbearing, persecuting spirit, which devotes every man to execration, who will not be as violent as themselves, have greatly disgusted many men of the party, who have no wish but to see their country prosperous & happy. On the other hand, it appears to me that the principles avowed & pursued by the present ruling party, tend to relax law, weaken the national compact, bring govt into contempt—& by diffusing a spirit of insubordination, & corruption of morals, to prepare the mass of our people for a revolution, or at least, a convulsion. I wish my fears to be ill founded.

The Company to which I belong, in New York, have printed the laws of the United States. The account for the last year’s work will be soon presented at your office. The price originally given was 25 Cents a page—but some complaints, as the price of labor & paper rose, induced the late Secretary, I believe, to give 50 Cents. You will fill the blank, as you shall determine to be proper, & pay, if you please, the acct to our order. We also furnish five Copies of the Spectator, for foreign ministers. While we do business for the heads of departments, we send them a daily paper gratis—at least we have done this in some instances. I believe the late Secretary of the treasury always paid for it. If you wish us to continue sending the papers, please to notify the firm. I have the honor to be, Sir with much respect your Obed Servt.
N Webster Jr.
 

   RC (NN).


   “An Essay on the Rights of Neutral Nations, in Vindication of the Principles Asserted by the Northern Powers of Europe,” in Noah Webster, Miscellaneous Papers, on Political and Commercial Subjects (New York, 1802; Shaw and ShoemakerR. R. Shaw and R. H. Shoemaker, comps., American Bibliography: A Preliminary Checklist for 1801–1819 (22 vols. to date; New York, 1958—). 3520), pp. 77–215.


   Webster entered the newspaper field in 1793 with the establishment of the N.Y. American Minerva. It was succeeded in 1797 by the N.Y. Commercial Advertiser with which he was connected until November 1803 (Brigham, History and Bibliography of American Newspapers, 1:609, 617).


   The N.Y. Spectator was a semiweekly edition of the Commercial Advertiser (ibid., 1:692).

